DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “crane lifting device” and “protrusion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “412” and “606” appear to designate the same structure in Figures 4 and 8.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “412” has been used to designate different structures in Figures 4, 5, and 8.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “606” has been used to designate different structures in Figures 6 and 8.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “protrusion” of Claim 19 lacks antecedent support in the Specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lifting device” in Claims 1, 8, and 14 and “gripping mechanism” in Claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “the plurality of core sections comprises the core section” is indefinite as it is unclear what Applicant is claiming.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, 14-17, 19, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leadley (US 3,482,716).
Leadley discloses;
Claim 1. A modular lifting system, comprising: an enclosable lifting device support structure (11), comprising: a deployable top (31 and 116) comprising a track (28) disposed on a first side (under-side) of the deployable top; a plurality of lateral sides (119); and a base (14) coupled to the plurality of lateral sides, wherein the deployable top, the plurality of lateral sides, and the base define an internal volume (illustrated in Fig. 10) of the enclosable lifting device support structure when the deployable top is in a 
Claim 2. The modular lifting system of claim 1, wherein the track is configured to enable translation of the lifting device along the deployable top (Col. 3 and Fig. 9).  
Claim 3. The modular lifting system of claim 1, wherein a first lateral side of the plurality of lateral sides comprises an access window (illustrated in Fig. 10 and 12) configured to enable translation of the lifting device from the internal volume of the enclosable lifting device support structure to a surrounding environment of the enclosable lifting device support structure (Col. 6 and Fig. 10 and 12).  
Claim 24. The system of claim 1, wherein the deployable top is configured to be deployed in an extended configuration to position the lifting device external to the internal volume (Fig. 10).  
Claim 25. The system of claim 1, wherein the lifting device is capable of gripping and lifting a core section.  
Claim 8. A method, comprising: positioning a self-contained, modular lifting system (11), comprising a lifting device (23) disposed within an internal volume of the self-contained, modular lifting system, adjacent to a workspace; deploying a deployable top (31 and 116) of the self-contained, modular lifting system, wherein the lifting device is supported by the deployable top; positioning the lifting device external to the internal volume and over the workspace (Fig. 10); and lifting an object (shipping units) with the lifting device (Col. 2-6 and Fig. 8-12).  
Claim 9. The method of claim 8, wherein positioning the lifting device over the workspace comprises translating the lifting device along a track (28) disposed on a first side of the deployable top (Col. 3 and Fig. 9).  
Claim 10. The method of claim 8, wherein deploying the deployable top comprises raising an extension arm (32) coupled to the deployable top from a first position (lowered) to a second position (raised) along a support arm (33) of the self-contained, modular lifting system (Col. 3 and Fig. 9).  
Claim 29. The method of claim 8, comprising: securing a crane attachment point disposed on the deployable top to a crane lifting device; and lifting the self-contained, modular lifting system with the crane lifting device to position the self-contained modular lifting system adjacent to the workspace.  
Claim 14. A self-contained lifting system, comprising: a lifting device support structure, comprising: a base (14); a plurality of lateral sides (119) extending from the base; and a deployable top (31 and 116) disposed above the plurality of lateral sides, wherein the deployable top comprises a track (28) disposed on an underside of the deployable top, and wherein the base, the plurality of lateral sides, and the deployable top define a self-contained volume when the self- contained lifting system is in a closed configuration; and a lifting device (23) coupled to the track  and supported by the deployable top, wherein: the lifting device is disposed within the self-contained volume when the self-contained lifting system is in the closed configuration; and the lifting device is actuatable to lift a core section when the self-contained lifting system is in a deployed configuration (Col. 3-6 and Fig. 8-12).  
Claim 15. The self-contained lifting system of claim 14, wherein the deployable top comprises a lifting aperture disposed on an outer side of the self-contained volume, and the lifting aperture is configured to enable raising and lowering of the deployable top.  
Claim 16. The self-contained lifting system of claim 14, wherein the track is configured to enable translation of the lifting device from a first end of the deployable top to a second end of the deployable top (Fig. 9).  
Claim 17. The self-contained lifting system of claim 14, wherein at least one of the plurality of lateral sides comprises an access door (opening between right and left 119) configured to enable operator access to the self-contained volume (Fig. 10 and 12).  
Claim 19. The self-contained lifting system of claim 14, wherein the deployable top comprises a protrusion (114) extending into the self-contained volume, wherein the protrusion is configured to engage with the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leadley in view of Lucero (8,556,311).
Leadley discloses;
Claim 18. The self-contained lifting system of claim 14, wherein the lifting device support structure comprises: a plurality of extension arms (32) configured to raise and lower the deployable top (Col. 5 and Fig. 9).
Leadley does not recite;
Claim 7. The modular lifting system of claim 1, wherein the deployable top comprises a lifting aperture disposed on a second side opposite the first side.  
Claim 18. The self-contained lifting system of claim 14, at least one locking pin configured to extend through at least one of the plurality of extension arms and at least one of the lateral sides to retain the deployable top in place when the self-contained lifting system is in the closed configuration.  
	However, Lucero discloses a lifting tool (10), and further teaches a lifting aperture (22) for attaching to a hoist, and teaches at least one locking pin (82) for securing extensions into a desired position (Col. 4-6 and Fig. 1).
	Therefore, in view of Lucero’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Leadley’s deployable top to include a lifting aperture for attaching to a hoist, and to include locking pins for securing the extension arms at desired positions.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leadley in view of David (US 2013/0181468).
Claim 13. Leadley does not recite the method of claim 8, wherein lifting the object with the lifting device comprises pneumatically actuating a gripping mechanism of the lifting device.  
	However, David discloses a method of using a lifting device (20), and further discloses the lifting device comprises pneumatically actuating a gripping mechanism (31) of the lifting device (Par. 0035-0045 and Fig. 2 and 4a).
Therefore, in view of David’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Leadley’s method of lifting to include a pneumatically actuated gripping mechanism so that any leaks in the activation system would not result in environmentally hazardous spilling of hydraulic fluid.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Leadley in view of Fournier et al. (US 2015/0368993).
Leadley does not recite;
Claim 26. The method of claim 8, wherein positioning the self-contained, modular lifting system adjacent to the workspace comprises positioning the self-contained, modular lifting system on an oil drilling rig or an oil platform.  
Claim 27. The method of claim 26, comprising gripping a core section with the lifting device, wherein lifting the object with the lifting device comprises lifting the core section with the lifting device.  
Claim 28. The method of claim 27, comprising cutting a core sample into a plurality of core sections, wherein the plurality of core sections comprises the core section.  
	However, Fournier discloses a method, comprising: positioning a self-contained, modular lifting system (10), comprising a lifting device (40) that does not need the support of significant infrastructure, such as roads and bridges in remote areas (Par. 0003), and further teaches; 
Claim 26. Positioning the self-contained, modular lifting system on an oil drilling rig or an oil platform (Par. 0107-0129Fig. 92).  
Claim 27. Gripping a core section with the lifting device, wherein lifting the object with the lifting device comprises lifting the core section with the lifting device (Par. 1668-1683).
Claim 28 (as best understood by the Examiner). Cutting a core sample into a plurality of core sections, wherein the plurality of core sections comprises the core section (Par. 1684).  
Therefore, in view of Fournier’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Leadley’s method to include positioning the lifting system on an oil platform, gripping and lifting a core section, and cutting the core section, to avoid the cost of installing roads and bridges in remote areas.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Leadley in view of Kaiser (US 5,364,154).
Claim 20. Leadley discloses the self-contained lifting system of claim 14, wherein the lifting device support structure comprises a plurality of extension arms (32) configured to: raise and lower the deployable top (Col. 3 and Fig. 9).
	Leadley does not recite the plurality of extension arms pivot relative to the plurality of lateral sides to enable positioning of the lifting device over a workspace.  
	However, Kaiser discloses a self-contained lifting system (Fig. 2), comprising: a base (frame of truck); a plurality of lateral sides (28A-28B) extending from the base; and a lifting device support structure (40), comprising a plurality of extension arms (42A, 42B, 44A, and 44B), and further teaches the plurality of extension arms pivot relative to the plurality of lateral sides to enable positioning of the lifting device over a workspace (28C when horizontal), and so that a cover member is positioned such that a person can stand under its rear end and is shaded and/or protected from the elements (Col. 1-4 and Fig. 1-5).
Therefore, in view of Kaiser’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Leadley’s plurality of extension arms to pivot relative to the plurality of sides so that a person can stand under its rear end and is shaded and/or protected from the elements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 11 of U.S. Patent No. 9,682,848. Although the claims at issue are not identical, the examined application claims are anticipated by the cited claims.
Claims 14, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 17 of U.S. Patent No. 9,682,848. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the cited claims.
Claims 8-11, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 4, and 8 of U.S. Patent No. 9,682,848.  Claims 2, 4, and 8 disclose all structural limitations of pending Claims 8-11 and 29, but do not recite a method of use.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have determined a method of use, since the method of use of an apparatus is within the skill of one of ordinary skill in the art and is an intended function of an apparatus.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.